Title: To Thomas Jefferson from A. Daudet, 14 November 1805
From: Daudet, A.
To: Jefferson, Thomas


                  
                     Philadelphia 14th Novber 05
                  
                  Mr. Daudet presents his best respects to his Excellency, & as he has not any agent in the Capital he sents her acquittance for what please to inclose a note in a letter. Please also to his Excellency to give her command to him, if some others persons of her governement wanted to suscribe to The petit Censeur. The Editor, is of your Excellency the most humble servant
                  
                     A Daudet 
                     
                  
               